Citation Nr: 1435872	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-49 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for left wrist fracture residuals.

2.  Entitlement to service connection for a left wrist disability.  

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1976 to August 1985.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the San Diego, California, RO, which, in pertinent part, denied service connection for obstructive sleep apnea and denied reopening service connection for left wrist fracture residuals, finding that new and material evidence had not been received.

In the instant decision the Board reopens the issue of service connection for left wrist fracture residuals.  In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue as entitlement to service connection for a left wrist disability in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1994 rating decision denied service connection for left wrist fracture residuals, finding that the evidence of record showed the fracture and subsequent surgical procedure were the result of a May 1990 post-service basketball injury, and not the result of an April 1980 in-service injury to the left wrist.  The Veteran did not file a timely NOD following the April 1994 rating decision and no new and material evidence was received during the one year appeal period.

2.  New evidence received since the April 1994 rating decision relates to an unestablished fact of an etiological relationship between the claimed disability and an in-service accident that is necessary to substantiate the issue of service connection for left wrist fracture residuals.

3.  The Veteran has a current diagnosis of obstructive sleep apnea.

4.  The Veteran had symptoms of obstructive sleep apnea during active service.

5.  The Veteran had symptoms of obstructive sleep apnea since service separation.

6.  The Veteran's obstructive sleep apnea was incurred in service.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying service connection for left wrist fracture residuals became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Evidence received since the April 1994 rating decision is new and material to reopen service connection for left wrist fracture residuals.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board reopens service connection for left wrist fracture residuals and grants service connection for obstructive sleep apnea.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Left Wrist Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

An April 1994 rating decision denied service connection for left wrist fracture residuals, finding that the evidence of record showed that the fracture and subsequent surgical procedure were the result of a May 1990 post-service basketball injury, and not the result of an April 1980 in-service injury to the left wrist.  The Veteran did not submit a notice of disagreement within one year of issuance of the April 1994 rating decision; therefore, the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of the April 1994 rating decision consisted of service treatment records and post-service VA and private treatment records.

Since the April 1994 rating decision, VA has received various VA medical records.  Once such VA medical record, dated August 2006, conveys that the Veteran was then experiencing wrist pain status post left wrist surgery.  The record goes on to note that the surgery was to treat trauma from the 1980s, which very well may have been due to the April 1980 left wrist injury noted in the Veteran's service treatment records.  As such, this represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim; specifically, an etiological relationship between any identified left wrist fracture residuals and an in-service accident.  The Board finds that the additional evidence is new and material to reopen service connection for left wrist fracture residuals.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, obstructive sleep apnea is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran has advanced that his obstructive sleep apnea originated in service.  An October 2009 VA examination report reveals that the Veteran reported experiencing daytime somnolence dating back to service.

Initially, the Board finds that the Veteran has a current sleep apnea disability.  A September 2006 pulmonary sleep study revealed a diagnosis of severe obstructive sleep apnea.  

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e., whether obstructive sleep apnea was "incurred in" service).  The Board notes that "apnea" is "cessation of breathing."  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012).

The evidence that weighs against an incurrence of sleep apnea in service includes service treatment records, which are absent for treatment for or diagnosis of obstructive sleep apnea or related symptomatology.  Further, no medical professional has opined, positively or negatively, as to the relationship between the obstructive sleep apnea disability and service.  In an October 2009 VA examination report, the VA examiner indicated that sleep apnea is usually known to exist significantly prior to its diagnosis, but that the 20-year gap between service separation and diagnosis of sleep apnea made it difficult to conclude that sleep apnea was present while in service without resorting to mere speculation.  In an April 2011 VA examination report, the VA examiner noted her review of the file, including letters submitted by the Veteran in support of his claim.  The VA examiner opined that the sleep apnea could have been present during service as reflected in the Veteran's letters of support, but that to opine on the relationship between the current sleep apnea and service would have required a sleep study conducted during service or shortly thereafter.  

Favorable evidence supporting a finding that the Veteran had symptoms of obstructive sleep apnea in service and since service separation includes an April 2008 letter from the Veteran's wife.  The letter stated that during the duration of their marriage the Veteran had a severe snoring problem that at times would sound like he was gasping for air and that caused him severe daytime fatigue.  In a March 2008 letter, the Veteran's brother stated that he visited the Veteran during service from 1980 to 1985, and that during which time he observed the Veteran's "snoring problem" with long pauses in his breathing during sleep lasting between 10 to 30 seconds.  In a March 2008 email, another family member stated that during 1978, 1979, and in the 1980's, she observed the Veteran's loud snoring, which occurred intermittently during the night.  At the October 2009 VA examination, the Veteran reported experiencing daytime somnolence dating back to service.

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R.  § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so "incurred in" service.  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease). 

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's obstructive sleep apnea was related to service, that is, was incurred in service.  In this case, as there is no adequate medical nexus opinion as to the etiology of the Veteran's obstructive sleep apnea, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with obstructive sleep apnea approximately 21 years after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the lay statements establishing sleep apnea symptoms during service, and the subsequent VA and private medical records conveying that the Veteran snored loudly, stopped breathing while sleeping, and suffered fatigue, tends to show that the symptoms of obstructive sleep apnea had onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for left wrist fracture residuals is granted.

Service connection for obstructive sleep apnea is granted.


REMAND

Service Connection for Left Wrist Disability

The Veteran contends that he has a current left wrist disability caused by an in-service left wrist injury that never properly healed.  Additional development is required to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a left wrist disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A September 1980 service treatment record shows a possible navicular fracture.  An October 1980 service treatment record reveals an impression of left wrist sprain.  X-ray results revealed no obvious fracture of the navicular scaphoid.  The October 1980 service treatment record also reveals that the left wrist was in a cast for three weeks.  An August 1984 service treatment record reveals a hyperextension injury to the left 3rd digit.  The August 1984 service treatment record conveys distal diaphysis of the proximal phalanx, 3rd digit, exhibiting previous trauma with healing with no acute changes evident.

A May 1990 private medical record conveys that the Veteran injured his left wrist while playing basketball and that the Veteran reported having had a slight fullness in his left wrist since service.  The May 1990 attending physician noted that it was likely that the Veteran may have had a navicular fracture with resultant non-union in the years preceding the May 1990 medical visit and that the then current left wrist injury may have aggravated the previous fracture.  A September 1990 private medical record reveals that the Veteran complained of left wrist pain and sustained a dorsiflexion type injury to the left wrist as a result of the May 1990 injury.  May 1990 private X-rays revealed a fracture of the navicular and of the waist of the carpal navicular bone and the possibility of a previous fracture with a nonunion.  The Veteran gave a history of a 1982 fracture that was treated with casting.

A March 1991 private treatment record showed that X-ray results revealed degenerative changes at the periscaphoid joint.  In an October 1991 private treatment record, the private physician noted that there may be some degenerative changes adjacent to the fracture along the superior medial surface of the navicular.  The October 1991 private physician advanced an impression of incomplete bony fusion of the left navicular fracture.

There is insufficient competent medical evidence of record to decide the questions of whether the Veteran has a current left wrist disability, and whether any such disability is related to the in-service left wrist injuries.  In light of the "low threshold" for a medical examination and opinion as announced in McLendon, the Board finds that a remand for a VA examination would be helpful in the instant matter.

Finally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's VA treatment documentation associated with the record ends in December 2010.  As such, the AOJ should obtain the Veteran's VA treatment records for the period on and after December 2010.

Accordingly, the issue of service connection for a left wrist disability is REMANDED for the following action:

1.  Associate with the claims file any VA treatment records that are not already of record for the period on and after December 2010.

2.  Schedule the Veteran for the relevant VA examination in order to assist in determining the etiology of any identified left wrist disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  Does the Veteran have a current left wrist disability?  Please identify by diagnosis any disability that accounts for the complaints of left wrist pain and swelling, and clinical findings of degenerative changes.

B)  Is it at least as likely as not (i.e., 50 percent or greater chance) that any identified left wrist disability is causally or etiologically related to service?  When rendering an opinion as to etiology of any currently diagnosed left wrist disability, please include an opinion as to whether the current disability is consistent with the in-service left wrist injuries.

3.  Then readjudicate the Veteran's claim for service connection for a left wrist disability.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


